Case 9:18-cv-80762-RLR Document 163 Entered on FLSD Docket 07/03/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 9:18-CV-80762-RLR

 JACOB HORN AND ROBERT VETTER,
 individually and on behalf of all others similarly
 situated, as assignees of iCan BENEFIT GROUP,
 LLC, a Florida limited liability company,

 Plaintiffs,

 v.

 LIBERTY INSURANCE UNDERWRITERS, INC.,

 Defendant.
 _____________________________________________/


                                       NOTICE OF APPEAL

          NOTICE is hereby given that Jacob Horn and Robert Vetter, individually and on behalf of

  all others similarly situated, as assignees of iCan BENEFIT GROUP, LLC, a Florida limited

  liability company, who are plaintiffs in this action, hereby appeal to the United States Court of

  Appeals for the Eleventh Circuit from Final Judgment entered on the parties’ motions for

  summary judgment in favor of Liberty Insurance Underwriters, Inc., on June 6, 2019 (D.E. 162).


          Date: July 2, 2019

          Respectfully submitted,

                                                   HIRALDO P.A.

                                                   Manuel S. Hiraldo
                                                   Florida Bar No. 030380
                                                   401 E. Las Olas Boulevard
                                                   Suite 1400
                                                   Ft. Lauderdale, Florida 33301
                                                   mhiraldo@hiraldolaw.com
                                                   Telephone: 954.400.4713
Case 9:18-cv-80762-RLR Document 163 Entered on FLSD Docket 07/03/2019 Page 2 of 2




                                                      Counsel for Plaintiffs




                                  CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on July 3, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record via transmission of Notice of Electronic Filing generated

  by CM/ECF.



                                                         /s/ Manuel Hiraldo

                                                         HIRALDO P.A.

                                                         Manuel S. Hiraldo
                                                         Florida Bar No. 030380
                                                         401 E. Las Olas Boulevard
                                                         Suite 1400
                                                         Ft. Lauderdale, Florida 33301
                                                         mhiraldo@hiraldolaw.com
                                                         Telephone: 954.400.4713




                                                  2
